Opinion issued September 11, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00754-CV
____________

HARTFORD FIRE INSURANCE COMPANY, Appellant

V.

RAMEX CONSTRUCTION CO., INC., SOMAR ENTERPRISES, ROSBEL
RAMOS, FIDEL RAMOS, JR. AND ROBERTO RAMOS, Appellees



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 0039851



MEMORANDUM OPINION
	The appellant has filed an unopposed motion to dismiss its appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges, and Nuchia.